Lowehl, J.
Both parties being of opinion that it is more regular to file a cross-bill than to bring up the proposed reformation of the *348contract by way of answer to the original bill in Ogdensburg & L. C. R. Co. v. Northern R. Co. of N. H. 5 Fed. Rep. 880, the plaintiffs in this case are hereby permitted to file their cross-bill, on terms that if they shall succeed in reforming the contract, and thereby prevail in the litigation, they shall, take no costs to this time, and shall pay the costs in the original suit up to this time.